                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mish International Monetary Inc.
                                         Plaintiff,
v.                                                        Case No.: 1:20−cv−04577
                                                          Honorable Gary Feinerman
Vega Capital London, Ltd., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 25, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Motion for leave to file [25]
is granted. For purposes of its forthcoming motion to dismiss, Defendant may file an
oversized initial brief of up to thirty pages and Plaintiff may file an oversized response
brief of up to thirty−five pages.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
